Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 4/27/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20 are pending in this office action.
Claims 1-9 and 20 have been withdrawn.
Claims 10-19 have been rejected. 

Claim Rejections - 35 USC § 103
4. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 10, 11, 13-17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schum H et al. USPN 3796811 in view of Townstead et al. 2006/0286256 in view of Saylock M et al. US 2011/0111102.

7.	 Regarding claims 10, 11, 13, 14, Schum H et al. discloses that animal meat pieces can be heat treated under “uperizing (i.e. UHT) treatment condition of heating at temperature between 145-160 degree C for at least 1 to 20 seconds (col 3 lines 55-61) to meet claims 10 (a) and 13. Schum H et al. also discloses the cooling step to cool further at a lower temperature which is stable at room temperature (i.e. about 25 degree C) after this step of heating at a temperature from 145-160 degree C ( col 3 lines 7-10) which meets claim 10 (b). Schum H et al. also discloses that after that it is concentrated at a lower temperature to obtain a microbiologically stable concentrate at room temperature (col 3 lines 8-10, 13-15).
Regarding second temperature, Schum H et al. also discloses that after that it is concentrated at a lower temperature to obtain a microbiologically stable concentrate at room temperature (col 3 lines 8-10, 13-15). Therefore, it can be interpreted as the disclosure discloses cooling at ‘lower temperature’ includes room temperature. Therefore, it meets claims 10 (b) and 14.
It is to be noted that the disclosure that the aqueous concentrated product with the desired amount of fat to obtain desired standardized product (at least in col 3 lines 65-75), is treated with protein splitting enzyme to decompose gelatinizing protein prior to heat treatment at 145-160 degree C (col 3 lines 5-10) and therefore, it is understood that the aqueous concentrate contains hydrolyzed protein in the final aromatic composition (col 3 lines 67-75, col 4 lines 1-5).
Regarding the claim limitation of “composition comprises 20-80% animal protein” as claimed in claim 10, it is to be noted that 
(i) Schum H et al. discloses that fat content of the pasty mass is from 10-20% by weight (at least in claim 2 of Schum et al.),  
(ii) Schum H et al. also discloses that fat is standardized in the comminuted
meat mass to obtain a standardized product, since the aroma formation is influenced by the reaction of the aqueous phase with the fat phase (col 3 lines 65-70)
(iii) Schum H et al. also discloses that other aroma components may be added (at least in col 4 lines 25-28 and in examples IV, V, even if these examples are not specific for poultry meat, however, the desired aroma inclusion is applicable to poultry meat also).
(iv) Initial pasty mass is made using meaty material: water 0.5:1 to 1: 0.5 (col 3 lines 60-65). Therefore, the further aqueous concentrate will have less amount of water than the starting water and also it is within the skill of one of ordinary skill in the art to have desired degree of concentrate to be made to obtain the final product.
Therefore, if fat is 20% by weight and (optionally) with some desired additional spices, it is understood that the disclosed aqueous concentrate (at least in col 4 line 25) which can be directly used (col 3 lines 71-74) meet the claimed 20-80% animal protein.
It can be addressed using result effective variable as disclosed by Schum et al. (col 3 lines 65-70).
Absent showing of unexpected results, the specific amount of animal protein and fat are not considered to confer patentability to the claims. As the (delete [amount]) (amount term from FP to be deleted) taste, texture to obtain a desired concentrated standardized product (in Schum et al. col 3 lines 65-70) which are variables that can be modified, among others, by adjusting the amount of fat (optionally other aroma spice components etc.),and degree of concentrated final product, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of fat (optionally other aromas) in Schum et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste to obtain a standardized product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, if we consider the disclosures, it meets the range amount of animal protein 20-80% (w/w) as claimed in claim 10 (c).
It is understood that the disclosed composition does not contain non-poultry carbohydrate” as claimed in claim 10 (c).
Schum H et al. does not disclose specifically “collecting the cooled material’ as claimed in claim 10 (c), and also collecting by “filling in a sterilized package” container as Claimed in claim 11.
Townsend et al. discloses that the concentrate made from poultry meat product ([0010]) can be packaged in a sealed container ([0013], [0042], and [0154]) in order to enable a desired shelf-life without bacterial and fungal proliferation ([0040)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. to include the teaching of Townsend et al. who discloses that the concentrate made from poultry meat product ([0010]) can be packaged in a sealed container ([0013], [0042], [0154]) in order to enable a desired shelf-life without bacterial and fungal proliferation ([0040]).
Schum H et al. in view of Townstead et al.  are silent about the amended claim limitation of “wherein the composition has pH less than 7.0” as claimed in claim 10 and “wherein the composition has pH less than 6.6” as claimed in claim 18.  
Saylock M et al. teaches such a product composition can include acidic ingredients to make pH acidic in order to serve as preservative ([0094]). It would have been obvious that the addition of food-grade acid for pH reduction provides the benefit of serving food-acid as preservative at the acidic pH environment (i.e. less than pH 7.0) and therefore, it meets that final product will have pH less than 7.0. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. in view of Townstead et al.  to include the teaching of Saylock M et al.  to make the final product having pH less than 7.0 by adding food grade acid in the composition which serves as preservative ([0094]) and, therefore, the addition of food-grade acid for pH reduction provides the benefit of shelf-stability of the final product at the acidic pH environment (i.e. less than pH 7.0).

8. 	Regarding claim 15, it is also to be noted that even if Schum H et al. is silent about specifically the claim limitation of “is at least 95% lower than total number of live pathogens in said starting material in step (a)”
However, it is also to be noted that the Markush group containing specific pathogens as claimed in claims 16, 17 can be addressed if at least one of them are destroyed. This is known that these are destroyed by UHT treatment. It is within the skill of one of ordinary skill in the art to optimize the temperature and time from the disclosed sterilizing condition which meet the claimed condition. It is, therefore, considered as result effective variable.
Absent showing of unexpected results, the specific amount of “at least 95% lower pathogen than total number of original pathogen” is not considered to confer patentability to the claims. As the sterilization destroys all (most) of the microorganism and sterilization condition (time and temperature) varies that can be modified, among others, by adjusting the duration of sterilization and also as because the disclosed UHT sterilization condition meets the claimed condition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the sterilization condition, in Schum H et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. at least 95% lower live pathogen” (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding claims 16-17, Schum H et al. discloses that after that it is concentrated at a lower temperature to obtain a microbiologically stable concentrate at room temperature (col 3 lines 8-10, 13-15). It is known that UHT heat treatment destroys all pathogens including bacteria, fungus etc. which would have obvious to consider the pathogens including as claimed in claims 15-17 in order to make sterilized product. Therefore, it would have been obvious that the UHT heat treatment destroys the common pathogens present in such a food including the specific pathogens as claimed in claims 16, 17 and result effective variable is also applicable for claims 16, 17 as mentioned for claim 15 above.

10.	 Regarding claim 19, Schum H et al. discloses that the product is made by heating, quickly cooled and dried (at least in col 3 lines 7-10 and in claims 9, 10 of Schum et al. and can contain 60% to 85% dry matter (at least in col 3 lines 13-16, col 5 lines 1-2) which meets “at least 50% (w/w) solids” as claimed in claim 19.

11.	 Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schum H et al. USPN 3796811 in view of Townstead et al. 2006/0286256 in view of Saylock M et al. US 2011/0111102 as applied to claim 10 and further in view of Krasovec et al. USPN 4113884.

12. 	Regarding claim 12, Schum H et al. discloses the step of decomposing gelatinizing protein (col 3 lines 5-6) and it can be made using papain (col 3 lines 25-30) prior to uperized step (col 3 lines 6-8) which reads on “prior to step (a) of claim 12. It is known and is evidenced by Krasovec et al. that papain serves as anti-gelling agent (at least in claims 1, 2 of Krasovec et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. (col 3 lines 25-30) with the teaching of Krasovec et al. to consider papain at the disclosed amount to be used to serve as anti-gelling agent.

13. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schum H et al. USPN 3796811 in view of Townstead et al. 2006/0286256 in view of Saylock M et al. US 2011/0111102 secondary prior arts as applied to claim 10 and further in view of NPL Dai et al. (in Basic Abstract of CN 101390602, 2009).

14. 	Regarding claim 18, Schum H et al. in view of secondary prior arts do not disclose specifically the pH as claimed in claim 18. However, it is to be noted that if we consider the steps of heating, cooling and drying shelf stable poultry derived product, it is understood that because there is no specific mention of pH, for the disclosed method steps which meet the method steps of claim 10, therefore, it can be considered the pH including pH 7.0 (neutral) as desired choice as per customer's need.
(Additionally), NPL Dai et al. discloses that such chicken extract product can have pH value 5.0 to 7.0 as desired pH of use [Page 4, First paragraph, Under Summary of the invention’, (3)].
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schum H et al. to include the teaching of NPL Dai et al. discloses that such chicken extract product can have pH value 5.0 to 7.0 as desired pH of use [Page 4, First paragraph, Under Summary of the invention” (3)].

Response to arguments
15.	Applicants arguments have been considered.
Applicants primarily argued that “Applicant has amended claim 10 by reciting a pH below 7, and amended claim 18 by reciting pH 6.1-6.6. Schum taught general high-temperature treatment of a meat mass and digestion of the meat mass by gelatinase. Neither Schum nor any of the secondary references taught a pH below 7. In fact, as shown in the attached Exhibit I, the optimal pH for a gelatinase is between 7 and 7.5. See Seltzer et al., JBC 56(9):4662-8 (1981). Therefore, the claim element of pH below 7 in claim 1 and the claim element of pH between 6.1 and 6.6 in amended claim 18 are not obvious over the cited references”.
Applicants also alleged that pH is an important factor to the present invention with respect to shelf life and the cited ar is silent about the amended claim limitation of pH of the final product is less than 7.0.
In response, examiner has used a new secondary prior art by Saylock et al. to address the pH of the claimed final product as claimed in amended claim 10. 
However, it is also to be noted that it not an issue whether optimum pH for glutinase enzyme is 7-7.5 and not below 7.0. The reason is the enzyme used to hydrolyze followed by deactivating the enzyme and therefore, the claimed final product pH less than 7.0 has no relation to the optimum enzyme activity.  In order to address the amended claim limitation of pH less than 7.0, a new secondary prior art by Saylock M et al. US 2011/0111102 used who teaches such a product composition can include acidic ingredients to make pH acidic in order to serve as preservative ([0094]).
As because there is no further arguments and amendments, and the new secondary prior art by Saylock et al. has been used to address amended claim 10, and 12, the rejection is made as final. 
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792    

/DONALD R SPAMER/Primary Examiner, Art Unit 1799